Citation Nr: 1218735	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-29 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as secondary to service-connected left knee disability.

2.  Entitlement to service connection for hypertension as secondary to service-connected left knee disability.

3.  Entitlement to service connection for stomach disorder with gastritis, H. pylori, and gastroesophageal reflux disease (GERD) as secondary to service-connected left knee disability.

4.  Entitlement to service connection for right shoulder disorder, including degenerative joint disease, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for left shoulder disorder, including early cortical irregularity, to include as secondary to service-connected left knee disability.

6.  Entitlement to an extension of a temporary total evaluation beyond November 30, 2007, for left knee internal derangement, status post-operative, based on the need for convalescence following surgery under 38 C.F.R. § 4.30. 

7.  Entitlement to a disability rating greater than 40 percent for left knee internal derangement, status post-operative, from December 1, 2007.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

9.  Whether the rating reduction from 40 percent to 10 percent for left knee internal derangement, effective February 1, 2007, was proper.

10.  Whether the rating reduction from 10 percent to 0 percent (noncompensable) for left knee instability, effective May 1, 2007, was proper.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006, February 2007, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2010, the Board denied the Veteran's appeal regarding the issues of whether reduction of the disability ratings assigned to left knee internal derangement and left knee instability were proper to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision in which it reversed the Board's June 2010 decision regarding these issues and remanded the appeal with instructions to reinstate the disability ratings in effect prior to the reduction.  

In characterizing the matters on appeal, the Board notes that, in this decision, it will restore the 40 percent rating assigned to the Veteran's service-connected left knee internal derangement, effective February 1, 2007.  This will, in turn, result in a 40 percent (rather than 10 percent) rating being assigned to this disability following the discontinuance of the temporary total evaluation awarded from August 28, 2007, through November 30, 2007.  As such, the Board has recharacterized the issue on appeal regarding an increased rating for left knee internal derangement from December 1, 2007, to reflect this change.  

The Board's decision regarding the issues of whether reductions of the disability ratings assigned to the Veteran's left knee disabilities were proper is set forth below.  For the reasons discussed after the Order, the remaining issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Court has directed that the 40 percent disability rating assigned to the Veteran's service-connected left knee internal derangement prior to February 1, 2007, be restored as of the date of the reduction effectuated by the RO.  

2.  The Court has directed the 10 percent disability rating assigned to the Veteran's service-connected left knee instability prior to May 1, 2007, be restored as of the date of the reduction effectuated by the RO.  



CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for left knee internal derangement from 40 percent to 10 percent, effective February 1, 2007, was not proper, and the requirements for restoration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5259 and 5261 (2011).

2.  The reduction of the Veteran's disability rating for left knee instability from 10 percent to 0 percent, effective May 1, 2007, was not proper, and the requirements for restoration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, in a June 2010 decision, the Board denied the Veteran's appeal as to whether reductions of his disability ratings for left knee internal derangement and left knee instability, effective February 1, 2007, and May 1, 2007, respectively, were proper.  In a November 2011 Memorandum Decision, the Court found the Board failed to properly apply the law in adjudicating the propriety of these rating reductions.  Citing to Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), it reversed the Board's decision and remanded these issues for restoration of the Veteran's former disability ratings effective the date each reduction took place.  

Accordingly, as directed by the Court, the Board finds that reduction of the Veteran's disability ratings for left knee internal derangement from 40 percent to 10 percent and for left knee instability from 10 percent to 0 percent, was not proper and the requirements for restoration have been met.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (holding that any rulings, interpretations, or conclusions of law contain in decisions of the Court are authoritative and binding and are to be considered and followed by the Board unless overturned by the Court en banc, the United States Court of Appeals for the Federal Circuit, or the Supreme Court).

ORDER

Restoration of the 40 percent rating for left knee internal derangement is granted effective February 1, 2007, subject to the governing regulations pertaining to the payment of monetary benefits.

Restoration of the 10 percent rating for left knee instability is granted effective May 1, 2007, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

At the outset, the Board finds that a remand is necessary because there appear to be outstanding VA and non-VA treatment records that may be relevant to the remaining claims on appeal.  With regard to the former, the claims file reflects that the Veteran has been receiving treatment for his claimed disabilities at various VA medical facilities in North Carolina (i.e., Salisbury, Asheville, Winston-Salem, and Charlotte) since undergoing left knee arthroscopy in August 2007.  The record, however, only contains treatment records from the Salisbury VA Medical Center (VAMC), to include the Winston-Salem and Charlotte Community Based Outpatient Clinics (CBOCs) dated from July 2006 to December 2007 and from August 2008 to August 2010.  Similarly, there are treatment records from the Asheville VAMC dated only from April 2007 to March 2008.  

As any outstanding VA treatment records may contain information relevant to the remaining claims on appeal and are considered to be in the constructive possession of the Board during the consideration of this appeal, a remand is necessary to allow the RO to obtain any outstanding treatment records from the Salisbury VAMC, to include its associated facilities, for the period from December 2007 to August 2008 and since August 2010, as well as any outstanding records from the Asheville VAMC since March 2008.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

As regards the latter (i.e., non-VA treatment records), the RO should request any medical records pertaining to the Veteran in the possession of the Social Security Administration (SSA).  Review of the file reveals that the Veteran previously filed for and was denied disability benefits by the SSA.  Absent some indication as to which disability(ies) the Veteran's SSA claim entailed, VA must presume such records are relevant to all claims remaining on appeal and, as such, must remand these issues to fulfill its duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2011).  

The Board also finds that additional VA examination is necessary to ensure adequate evidence is of record to adjudicate the claims remaining on appeal.  Specifically, additional examination of the Veteran's left knee is necessary in light of continued lay assertions of worsening pain and limitation of motion.  See VAOPGCPREC 11-95 (1995) (holding that when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal).  Such examination should contain clinical findings relevant to rating the Veteran's knee disability, including range of motion testing, as well as information regarding the impact of this disability on his occupational functioning and employability.  

Furthermore, the examiner should provide an opinion regarding the period of convalescence necessitated by the Veteran's August 28, 2007, left knee arthroscopy.  The Board acknowledges that such an opinion was previously solicited in a July 2008 VA examination.  However, pertinent to this remand, the July 2008 VA examiner only noted what was the 'usual' period of convalescence and did not specifically discuss what period of convalescence was required by the Veteran's circumstances.  Here, there is evidence that the Veteran was discharged from physical therapy without having met his goals in December 2007 and there is a statement by the July 2008 examiner that the Veteran's recovery took nearly one year.  Thus, additional opinion is required.  

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth above.  Id.  In determining unemployability, consideration is to be given to such factors as employment history, educational, and vocational attainment, but not to age.  Id.; 38 C.F.R. § 4.19 (2011).  

In the present case, the Veteran has submitted lay statements indicating that he has not worked since 2006.  He notes that, prior to 2006, he was employed in shipping and packing, and that from 2003 to 2006 he held a variety of temporary light-duty jobs, but that he had to leave due to increasing knee pain when performing light-duty tasks such as bending.  In July 2008, the VA examiner opined that the Veteran would only be able to perform sedentary types of work or, perhaps, light physical work as a result of his service-connected left knee disability.  In December 2010, the Veteran indicated that he has been unable to secure further employment as a result of physical limitations associated with his left knee.  

The Veteran's service-connected disabilities (i.e., left knee internal derangement and left knee instability) are rated as 50 percent disabling from October 18, 2003.  Thus, if the RO does not award benefit(s) sufficient to result in the Veteran meeting the percentage standards for a TDIU, the RO must address whether referral to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.

As a final note, the Board observes that the Veteran was never specifically provided appropriate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to his claims for an extension of a temporary total evaluation and an increased rating for left knee internal derangement.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  On remand, the RO should rectify this procedural deficiency.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), as it pertains to his claim for an extension of a temporary total evaluation based on convalescence beyond November 30, 2007, and his claim for an increased rating for left knee internal derangement from December 1, 2007.

2.  Obtain from the Salisbury VAMC, and its associated facilities, all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2007 to August 2008 and since August 2010.  Obtain from the Asheville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2008.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA orthopedic examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.

The examiner should conduct a thorough orthopedic examination of the left knee and describe all associated symptomatology.  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the left knee, including due to pain or weakness, and to document all objective evidence of those symptoms, including any related muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  The examiner should also discuss the impact the Veteran's left knee disability has on his occupational functioning and his ability to obtain and maintain gainful employment.  

In addition to the above information, the examiner should provide an opinion regarding the period of convalescence necessitated by the Veteran's August 28, 2007, left knee arthroscopy.  In rendering this opinion, the examiner should discuss the significance, if any, of evidence that the Veteran was discharged from physical therapy in December 2007 without having met his goals and the statement by the July 2008 examiner that the Veteran's recovery took nearly one year.  

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal, to include consideration of extraschedular entitlement to a TDIU, if necessary.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


